DETAILED ACTION
This communication is in response to the claims filed on 04/15/2022.
Application No: 16/189,765.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
Claims 1-3, 5-27 and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
 	 A method for polyp detection, the method comprising:
	acquiring an image from an imaging module located at a distal portion of an endoscope;
	identifying surface peaks in the image;
	identifying clusters of surface peaks based on a predetermined threshold separation distance; 
	selecting a surface peak from each identified cluster;
	defining a pixel region around each of the selected surface peaks;
	comparing an image feature in each of said defined pixel regions with a corresponding image feature of a plurality of images containing polyps and a corresponding image feature of a plurality of images that do not contain polyps; and
	if the image feature in a defined pixel region matches the corresponding image feature of a plurality of images containing polyps, generating a notification that a polyp has been detected.


The representative claim 13 distinguish features are underlined and summarized below: 
 	 A method for polyp detection comprising:
	applying a convolutional neural network (CNN) to an image of the colon, wherein 
applying the CNN comprises:
	selecting a first set of sub-regions of the image by applying a first convolution 
stage of the CNN to the image, the first convolution stage comprising a first polyp-positive filter 
that identifies sub-regions of the image containing a polyp-like feature;
	selecting a second set of sub-regions from the first set of sub-regions by applying 
a second convolution stage of the CNN to the first set of sub-regions, the second convolution 
stage comprising a second polyp-positive filter that identifies the incidence of a polyp-like 
feature in a sub-region and a polyp-negative filter that identifies the incidence of a non-polyp 
feature in a sub-region; 
	selecting a third set of sub-regions by identifying sub-regions in the second set of 
sub-regions where a ratio of the incidence of the polyp-like feature to the incidence of the non-
polyp feature exceeds a pre-determined threshold; and
	generating an output that indicates the presence of a polyp within the image if the 
number of sub-regions in the third set of sub-regions meets or exceeds a pre-determined count 
threshold.


The representative claim 31 distinguish features are underlined and summarized below:
 	 A method for polyp detection, the method comprising:
	acquiring an image from an imaging module located at a distal portion of an endoscope;
	identifying surface peaks in the image;
	identifying clusters of surface peaks based on a predetermined threshold separation distance; 
	selecting a surface peak from each identified cluster;
	defining a pixel region around each of the selected surface peaks;
	comparing an image feature in each of said defined pixel regions with a corresponding image feature of a plurality of images containing polyps and a corresponding image feature of a plurality of images that do not contain polyps;
		the comparing of the pixel region with a corresponding image containing polyps further comprising applying a first convolution stage of the CNN to the pixel region, the first convolution stage comprising a polyp-positive filter that identifies sub-regions of the image containing a polyp-like feature;
		the comparing of the pixel region with a corresponding image containing polyps further comprising applying a second convolution stage of the CNN to the pixel region, the second convolution stage comprising a polyp-negative filter that identifies the incidence of a non-polyp feature in a sub-region; and
	if the image feature in a defined pixel region matches the corresponding image feature of a plurality of images containing polyps, generating a notification that a polyp has been detected. 

 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 13 and 31 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Davidson, Guissin and Tajbakhsh teaches following:
 	Davidson (US 20150313445 A1) teaches a method for scanning a body cavity by using an endoscope for capturing images of internal walls of the body cavity. The method includes providing a two dimensional model of the internal walls of the body cavity, the model being used as a reference frame, capturing a sequence of images of the internal walls of the body cavity, associating a plurality of information with at least one of the captured images, and mapping each captured image on a corresponding pre-defined location on the reference frame in real time, in the order of capture, until no portion of the reference frame remains unmapped or until all acquired images are mapped.

Guissin (US 20130121546 A1) teaches an imaging system for inspection of a region of interest. The system includes a data processing and analyzing utility responsive to input data indicative of one or more images of a region of interest and identifying one or more objects therein. The data processing and analyzing utility includes a visualization processor utility and a computer aided detection processor connected to the visualization processor utility. The visualization processor utility is configured and operable for receiving the input image data, converting the received image data into a desired representation, and decomposing image data of said desired representation into different components. The computer aided detection processor is configured and operable for scoring said components according to one or more predetermined scoring schemes, and classifying the blobs and contours according to a degree of match with reference data indicative of one or more predetermined objects.

Tajbakhsh (US 20180075599 A1) teaches a system and methods for detecting polyps using optical images acquired during a colonoscopy. In some aspects, a method includes receiving the set of optical images from the input and generating polyp candidates by analyzing the received set of optical images. The method also includes generating a plurality of image patches around locations associated with each polyp candidate, applying a set of convolutional neural networks to the corresponding image patches, and computing probabilities indicative of a maximum response for each convolutional neural network. The method further includes identifying polyps using the computed probabilities for each polyp candidate, and generating a report indicating identified polyps. 

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
 identifying clusters of surface peaks based on a predetermined threshold separation distance; selecting a surface peak from each identified cluster;
	defining a pixel region around each of the selected surface peaks;
	comparing an image feature in each of said defined pixel regions with a corresponding image feature of a plurality of images containing polyps and a corresponding image feature of a plurality of images that do not contain polyps; and
	if the image feature in a defined pixel region matches the corresponding image feature of a plurality of images containing polyps, generating a notification that a polyp has been detected.

Davidson teaches a method for scanning a body cavity by using an endoscope for capturing images of internal walls of the body cavity; but failed to teach one or more limitations including, 
 identifying clusters of surface peaks based on a predetermined threshold separation distance; selecting a surface peak from each identified cluster;
	defining a pixel region around each of the selected surface peaks;
	comparing an image feature in each of said defined pixel regions with a corresponding image feature of a plurality of images containing polyps and a corresponding image feature of a plurality of images that do not contain polyps; and
	if the image feature in a defined pixel region matches the corresponding image feature of a plurality of images containing polyps, generating a notification that a polyp has been detected.


Guissin and Tajbakhsh alone or in combination failed to cure the deficiency of Davidson.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for identifying polyps or lesions in a colon. Further, because the interior surface of the colon has many curves and folds, and the quality of the bowl preparation varies, it may be difficult to identify polyps and a practitioner may overlook a polyp or lesion. Furthermore, it is in the interest of both the practitioner and the patient for the colonoscopy to proceed in an expedient manner. Accordingly, improvements to the accuracy of identifying polyps and/or lesions (e.g., reducing the rate of false positive or false negative results) and efficiency of colonoscopies are desirable. The embayment’s of the present invention cures the above mentioned problems.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645